EXHIBIT 99.1 NEWS FOR IMMEDIATE RELEASE August 23, 2012 For Further Information Contact: Paul M. Limbert President & CEO or Robert H. Young Executive VP & CFO (304) 234-9000 Nasdaq Trading Symbol: WSBC WesBanco Announces Increased Quarterly Cash Dividend Rate Wheeling, WV.WesBanco, Inc. (Nasdaq: WSBC) today announced an increase in the quarterly cash dividend rate to be paid to its shareholders to $0.18 per common share from the previous quarterly dividend rate of $0.17 per common share, or a 5.9% increase.The increased dividend will be payable on October 1, 2012 to shareholders of record on September 7, 2012.This is the second increase in the quarterly dividend rate this year and represents an annualized 12.5% increase in WesBanco’s dividend during 2012. The WesBanco Board of Directors approved this most recent cash dividend increase based in part on the Company’s recent strong earnings achievements, as well as WesBanco’s strong capital position. The cash dividend increase represents an annualized cash dividend of $0.72 per common share. WesBanco, Inc. is a multi-state bank holding company of $5.5 billion in total assets providing banking services through 112 locations and 104 ATMs in West Virginia, Ohio and Pennsylvania.WesBanco’s banking subsidiary is WesBanco Bank, Inc., headquartered in Wheeling, West Virginia. WesBanco also operates an insurance brokerage company, WesBanco Insurance Services, Inc., and a full service broker/dealer, WesBanco Securities, Inc.
